DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first audio set extraction module”, “second audio set acquisition module”, “audio matching module”, “video playing module”  in claim 1; “positioning detection unit” in claim 10; “delay detection module” in claim 11; “pre-marking unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the claim recites “if yes, continuing positioning the present video clip.” However, it is unclear what the “If” decision-making statement is conditioned upon. 
Claim 3, the claim recites “if no, ending positioning the present video clip and recording a playing time period corresponding to the present video clip”.  However, it is unclear what the “If” decision-making statement is conditioned upon.
Claim 4 recites the limitation “the pictures” in line 3 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the pictures” in line 3 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the first audio clip set” in line 6 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, the claim recites “if no, ending positioning the present video clip and, recording a playing time period corresponding to the present video clip; if yes, continuing positioning the present video clip.”  However, it is unclear what the “If” decision-making statements are conditioned upon.
Claim 11 recites the limitation “the pictures” in line 4 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the pictures” in line 3 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US Pub. 2015/0110464), herein referenced as Jackson. 
Regarding claim 1, Jackson discloses “A target character video clip playing method, wherein comprising: using an image recognition technology to perform a target character recognition on an entire video, and positioning a plurality of video clips containing the target character, then obtaining a first playing time period set corresponding to the video clips ([0005], [0017]-[0018], i.e., image recognition is used to detect the presence of a character or personality within a video); 
obtaining a second playing time period set corresponding to a plurality of audio clips of each character, according to an audio clip marked corresponding to each character in the entire video ([0062], [0070], i.e., voice recognition is used to identify words spoken by the character or personality in the video); 
combining a plurality of time periods contained in the first playing time period set and in the second playing time period set corresponding to an audio clip of the target character, and obtaining a sum playing time period set of the target character ([0062], [0070], i.e., using the combined information from different resources for identifying the presence of a character in a video); 
playing a video of the target character according to a sequence of each playing timeline in the sum playing time period set.” ([0017]-[0018], [0038], [0059], [0066], Figs. 1-2, 4-5, i.e., skipping to portions of the video that contain the character or personality based on user request).
	Regarding claim 2, Jackson discloses “wherein recognizing the plurality of video clips containing the target character further comprises: continuing detecting whether the target character is contained during a first preset time followed, when it is detected that a video picture is switched from having a target character to having no target character; if yes, continuing positioning the present video clip.” ([0005], [0017]-[0018], [0025]-[0026], [0038], Figs. 4-5, i.e., a target character is continued to be detected throughout the entirety of the video and scenes with the detected character are presented).
	Regarding claim 3, Jackson discloses “wherein recognizing the plurality of video clips containing the target character further comprises: continuing detecting whether the target character is contained during a first preset time followed, when it is detected that a video picture is switched from having a target character to having no target character; if no, ending positioning the present video clip, and recording a playing time period corresponding to the present video clip.” ([0005], [0017]-[0018], [0024]-[0026], [0038], [0070], Figs. 1, 4-5, i.e., a target character is continued to be detected throughout the entirety of the video and scenes are skipped when the target character is not detected. Additionally, a running time of the video is recorded along with an amount of time until the target character will be displayed).
	Regarding claim 4, Jackson discloses “wherein the method further comprises: recognizing whether the target character is contained in the pictures during a second preset time period followed in each video clip and/or judging whether a voice feature of the target character is contained in an audio corresponding to a third preset time period followed in each audio clip; if the target character and/or the voice feature of the target character is contained in the second preset time period or the third preset time period, then adding a corresponding playing time period in the second preset time period and/or the third preset time period to the sum playing time period set.” ([0017]-[0018], [0038], [0059], [0062], [0066], [0070], Figs. 1-2, 4-5, i.e., a target character is continued to be detected throughout the entirety of the video and skipping to portions of the video that contain the character or personality based on user request).
	Regarding claim 5, Jackson discloses “wherein the method further comprises: recognizing whether the target character is contained in the pictures during a second preset time period followed in each video clip and/or judging whether a voice feature of the target character is contained in an audio corresponding to a third preset time period followed in each audio clip; if the target character and/or the voice feature of the target character is not contained in the second preset time period or the third preset time period, then skipping a playing time period followed corresponding to the second preset time period and the third preset time period.” ([0017]-[0018], [0038], [0059], [0062], [0066], [0070], Figs. 1-2, 4-5, i.e., a target character is continued to be detected throughout the entirety of the video and skipping to portions of the video that contain the character or personality and skipping over portions that do not contain the character or personality).
	Regarding claim 6, Jackson discloses “wherein the method further comprises: according to the voice feature of each character, selecting a plurality of audio clips of the entire video to mark an audio of a character, and marking the character corresponding to each audio clip in the entire video according to the voice features having been marked.” ([0027], [0070], i.e., the play times at which the character appears for upcoming undisplayed scenes may be identified using voice recognition).
	Regarding claim 7, Jackson discloses “wherein the target character comprises one specific character or a plurality of specific characters.” ([0018], [0038], Fig. 2, i.e., specific personality or character).
	Regarding claim 9, Jackson discloses “A target character video clip playing system, wherein comprising: a first audio set extraction module, applied to using an image recognition technology to perform a target character recognition on an entire video, and positioning a plurality of video clips containing the target character, then obtaining a first playing time period set corresponding to the video clips ([0005], [0017]-[0018], Fig. 7, i.e., image recognition is used to detect the presence of a character or personality within a video);  
a second audio set acquisition module, applied to obtaining a second playing time period set corresponding to a plurality of audio clips of each character, according to an audio clip corresponding to each character in the entire video ([0062], [0070], i.e., voice recognition is used to identify words spoken by the character or personality in the video);  
an audio matching module, applied to combining a plurality of time periods contained in the first playing time period set and in the second playing time period set corresponding to the audio clips of the target character, then obtaining a sum playing time period set of the target character ([0062], [0070], i.e., using the combined information from different resources for identifying the presence of a character in a video);  
a video playing module, applied to playing a video of the target character according to a sequence of each playing timeline in the sum playing time period set.” ([0017]-[0018], [0038], [0059], [0066], Figs. 1-2, 4-5, i.e., skipping to portions of the video that contain the character or personality based on user request).
	Regarding claim 10, claim 10 is interpreted and thus rejected for the reasons set forth above in the rejection of claims 2 and 3. 
	Regarding claim 11, claim 11 is interpreted and thus rejected for the reasons set forth in the rejection of claim 4. 
	Regarding claim 12, claim 12 is interpreted and thus rejected for the reasons set forth in the rejection of claim 5.
Regarding claim 13, claim 13 is interpreted and thus rejected for the reasons set forth in the rejection of claim 6.
Regarding claim 14, claim 14 is interpreted and thus rejected for the reasons set forth in the rejection of claim 7.
Regarding claim 15, claim 15 is interpreted and thus rejected for the reasons set forth in the rejection of claim 1.
Regarding claim 16, Jackson discloses “A non-transitory storage medium, wherein the storage medium has a control program for switching a broadcast channel stored, and when the control program for switching the broadcast channel is executed by a processor, a plurality of steps, comprising: using an image recognition technology to perform a target character recognition on an entire video, and positioning a plurality of video clips containing the target character, then obtaining a first playing time period set corresponding to the video clips ([0005], [0017]-[0018], Fig. 7, i.e., image recognition is used to detect the presence of a character or personality within a video); 
obtaining a second playing time period set corresponding to a plurality of audio clips of each character, according to an audio clip marked corresponding to each character in the entire video ([0062], [0070], i.e., voice recognition is used to identify words spoken by the character or personality in the video); 
combining a plurality of time periods contained in the first playing time period set and in the second playing time period set corresponding to an audio clip of the target character, and obtaining a sum playing time period set of the target character ([0062], [0070], i.e., using the combined information from different resources for identifying the presence of a character in a video); 
playing a video of the target character according to a sequence of each playing timeline in the sum playing time period set.” ([0017]-[0018], [0038], [0059], [0066], Figs. 1-2, 4-5, i.e., skipping to portions of the video that contain the character or personality based on user request).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 15, 2022